Shulman, Presiding Judge.
Appellant, appellee’s ex-wife, filed a garnishment action, averring that appellee owed her $702.03 in child support. After appellee filed a traverse in which he stated he was not indebted to appellant, a hearing was held and the trial court dismissed appellant’s garnishment action, ruling that appellee was not indebted to appellant. We affirm the order of the trial court.
Appellant complains that the trial court erroneously treated a judgment calling for monthly payments as a single, lump sum judgment. This enumeration of error stems from the mathematical computations which formed the basis of the trial court’s dismissal order. That court found that, after subtracting the total amount of money paid by appellee pursuant to the child support decree from the total mount of the judgment debt, appellee was not indebted to appellant. We find no error in the use of this arithmetical formula in a garnishment proceeding. In fact, this court, in Thacker Const. Co. v. Williams, 154 Ga. App. 670 (269 SE2d 519), remanded that case to the *479trial court for just such a determination. The cases cited by appellant are inapplicable since none involves a garnishment proceeding.
Decided November 13, 1981
Rehearing denied November 24, 1981
Glenville Haldi, for appellant.
Jack W. Ward, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.